DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 5 states “two adjacent rows are respectively an N1.sup.th row and an N2.sup.th row in the first direction, N2=N1+1, and N1 is an integer greater than or equal to 1, when N2 is less than N, the N2.sup.th row is offset from the N1.sup.th row in the second direction by a distance of FoV, when N2 is equal to N, the N2.sup.th row protrudes from the N1.sup.th row by a distance of FoV in the second direction, and FoV is a size of the image formed by the digital image sensor in the second direction.”  The examiner is interpreting this to be “When the 2nd Row is less than the # of Rows, the rows are offset by a distance corresponding to FoV, and when N2 is equal to the # of rows (i.e. or in other words N2 is the last row), the N2 row is offset from the N1 row by a distance corresponding to FoV”.  There is no difference between the two.  Please clarify the language.
Claim 5 also states “wherein, N is a smallest integer greater than or equal to (W+r)/FoV”.  It is unclear why this is written as “N is a smallest integer”.  Please clarify or remove the word smallest.
Claim 5 also states “r1=N*FoV-W”.  Please put parenthesis around (N*FoV).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstein et al. (herein after will be referred to as Weinstein) (US 20040101210).

Regarding claim 1, Weinstein discloses a digital pathology scanner for large-area microscopic imaging, comprising: 
a plurality of microscopic objectives;  and a plurality of digital image sensors, wherein the microscopic objectives and the digital image sensors are equal in quantity and fixed relatively in one-to-one correspondence, [See Weinstein [0013] The array includes a plurality of image sensors corresponding to respective optical elements (i.e. a plurality of microscope objectives).]
the digital image sensors are sequentially distributed so as to form a sensor array, [See Weinstein [Fig. 5A]].
the sensor array enables images formed by the digital image sensors to be sequentially distributed without intervals in a second direction when moving in a first direction, and [See Weinstein [Fig. 5A] Sensor array as image sensors distributed in a Y direction consecutively.]
the first direction is perpendicular to the second direction. [See Weinstein [Fig. 5A and 0074] The microscope array scans longitudinally across the slide imaging the object (i.e. X direction).]
 
Regarding claim 2, Weinstein discloses the scanner of claim 1.  Furthermore, Weinstein discloses
wherein, the sensor array has N rows distributed in parallel at intervals in the first direction, and N is an integer greater than or equal to 2, two adjacent rows are respectively an N1.sup.th row and an N2.sup.th row in the first direction, N2=N1+1, and N1 is an integer greater than or equal to 1, and [See Weinstein [Fig. 5A] Sensor array as image sensors distributed in a Y direction and X direction consecutively.]
the N2.sup.th row is offset from the N1.sup.th row in the second direction by a distance of FoV, and FoV is a size of the image formed by the digital image sensor in the second direction.  [See Weinstein [0073] The spacing between adjacent microscopes (i.e. in the Y direction) is compared to the FOV diameter to determine the number of microscope rows needed.]
 
Regarding claim 4, Weinstein discloses the scanner of claim 2.  Furthermore, Weinstein discloses
wherein, more than two digital image sensors are arranged in each row, and are sequentially distributed in the second direction;  and a distance between two adjacent digital image sensors in each row in the second direction is equal to r1. [See Weinstein [0073] The spacing between adjacent microscopes (i.e. in the X direction) is compared to the FOV diameter to determine the number of microscope rows needed.  This spacing is R1.]
 

Regarding claim 6, Weinstein discloses the scanner of claim 4.  Furthermore, Weinstein discloses
wherein, a distance between the digital image sensors in two adjacent rows in the first direction is r2, and r2 is a minimum distance capable of being realized by a processing technology of the digital image sensors in two adjacent rows in the first direction. [See Weinstein [0073] The spacing between adjacent microscopes (i.e. in the X direction) is compared to the FOV diameter to determine the number of microscope rows needed.  This spacing is R2.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weinstein  (US 20040101210) in view of Hogasten et al. (herein after will be referred to as Hogasten) (US 20140139643).


wherein, the sensor array has N rows distributed in parallel at intervals in the first direction, and N is an integer greater than or equal to 3, [See Weinstein [Fig. 5A] Sensor array as image sensors distributed in a X direction and comprise more than 3 columns.]
two adjacent rows are respectively an N1.sup.th row and an N2.sup.th row in the first direction, N2=N1+1, and N1 is an integer greater than or equal to 1, when N2 is less than N, the N2.sup.th row is offset from the N1.sup.th row in the second direction by a distance of FoV, when N2 is equal to N, the N2.sup.th row protrudes from the N1.sup.th row by a distance of FoV in the second direction, and FoV is a size of the image formed by the digital image sensor in the second direction.  [See Weinstein [0073] The spacing between adjacent microscopes (i.e. between rows) is compared to the FOV diameter to determine the number of microscope rows needed.  It does not matter if the N2 row is the last row or not since the claims define the same result.]
 Weinstein does not explicitly disclose
the digital image sensors located in outermost two rows in the sensor array are equal in quantity, which is M1, while the digital image sensors located in other rows have a quantity of M2, and M1=M2+1, 
However, Hogasten does disclose
the digital image sensors located in outermost two rows in the sensor array are equal in quantity, which is M1, while the digital image sensors located in other [See Hogasten [Fig. 2C] Array with outermost columns (202, 204) have six imagers while columns (232, 234) have 3 imagers.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Weinstein to add the teachings of Hogasten, in order to construct and use an imager array including a plurality of sensor arrays of different sizes and/or different focal lengths based on the desired type of imaging required [See Hogasten [0119]].

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gunzer et al. (US 20190162944)
Zhou et al. (US 20130242384) & (US 20140118527)
Olszak (US 20050084175) & (US 20080095467) & (US 20070153370)
Christenson et al. (US 20080297911)
Almogy (US 20030085335)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486